       CASE 0:19-cv-00472-DWF-TNL Document 96 Filed 06/10/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                                        District of Minnesota



Brock Fredin,                                      JUDGMENT IN A CIVIL CASE
                                  Plaintiff,
v.                                                       Case Number: 19-cv-472 DWF/TNL
City Pages, Michael Mullen,

                                  Defendants.

☐ Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried
   and the jury has rendered its verdict.

☒ Decision by Court. This action came to trial or hearing before the Court. The issues have
  been tried or heard and a decision has been rendered.

     IT IS ORDERED AND ADJUDGED THAT:


        1.      Magistrate Judge Leung’s May 19, 2020 Report and Recommendation

(Doc. No. [94]) is ADOPTED;

        2.      Plaintiff’s Motion for Leave to File a Second Amended Complaint (Doc.

No. [83]) is DENIED;

        3.      Defendants’ Motion to Dismiss the Amended Complaint with Prejudice for

Failure to State a Claim under Fed. R. Civ. P. 12(b)(6) (Doc. No. [31]) is GRANTED;

        4.      Plaintiff’s Amended Complaint (Doc. No. [26]) is DISMISSED WITH

     PREJUDICE;

        5.      Defendants’ Motion for Sanctions (Doc. No. [37]) is DENIED;

        6.      Plaintiff’s Motion for Sanctions (Doc. No. [46]) is DENIED;

        7.      Each Defendant shall reimburse the U.S. Marshal Service $130.00 as
      CASE 0:19-cv-00472-DWF-TNL Document 96 Filed 06/10/20 Page 2 of 2




reasonable services incurred in effecting personal service on Defendants.



    Date: 6/10/2020                                        KATE M. FOGARTY, CLERK

                                                                 s/Cara Kreuziger
                                                       (By) Cara Kreuziger, Deputy Clerk
